Citation Nr: 0025613	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder, rated as 30 percent disabling from September 22, 
1997 to May 26, 1998.  

2.  Evaluation of service-connected post-traumatic stress 
disorder, rated as 50 percent disabling from May 27, 1998 to 
October 13, 1998.  

3.  Evaluation of service-connected post-traumatic stress 
disorder, rated as 70 percent disabling from October 14, 
1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1965 
to December 1967.  

This appeal arises from an April 1998 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 
30 percent evaluation to this disability, effective from 
September 22, 1997.  Thereafter, and during the current 
appeal, the RO, by a June 2000 rating action, awarded a 
50 percent evaluation for the veteran's service-connected 
PTSD, effective from May 27, 1998, and a 70 percent 
evaluation for this disability, effective from October 14, 
1998.  

Further review of the claims folder indicates that, in August 
1998, the RO received from the veteran a VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability (Form 21-8940).  By the June 2000 rating 
action, the RO granted the veteran's claim of entitlement to 
a total rating based on individual unemployability, effective 
from October 14, 1998.  Thereafter, in a September 2000 
statement, the veteran explained that he had reviewed this 
recent rating action and that the decision satisfied his 
appeal as to his individual unemployability claim.  


FINDINGS OF FACT

1.  The veteran perfected a timely appeal of his claim 
concerning the evaluation of his service-connected PTSD.  

2.  In September 2000, the veteran submitted a written 
withdrawal of the appeal of his claim regarding the 
evaluation of his service-connected PTSD.  


CONCLUSION OF LAW

The Board of Veterans' Appeals (Board) does not have 
jurisdiction to consider the claim regarding the evaluation 
of the service-connected PTSD, rated as 30 percent disabling 
from September 22, 1997 to May 26, 1998; evaluated as 
50 percent disabling from May 27, 1998 to October 13, 1998; 
and rated as 70 percent disabling from October 14, 1998.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw his appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204.  When an appellant does so, the withdrawal 
effectively creates a situation in which an allegation of 
error of fact or law no longer exists.  Consequently, in such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is therefore appropriate.  
38 U.S.C.A. § 7105(d).  

In the present case, the RO, by an April 13 1998 rating 
action, granted service connection for PTSD and assigned a 
30 percent evaluation to this disability, effective from 
September 22, 1997.  On April 21, 1998, the RO notified the 
veteran of this award.  On April 29, 1998, the RO received 
from the veteran a notice of disagreement with the disability 
rating assigned to his service-connected PTSD.  A statement 
of the case which was furnished to the veteran on July 17, 
1998 addressed the issue regarding the evaluation of the 
veteran's service-connected PTSD.  On July 31, 1998, the RO 
received from the veteran a substantive appeal concerning 
this claim.  

Thereafter, by a June 2000 rating action, the RO awarded a 
50 percent evaluation for the veteran's service-connected 
PTSD, effective from May 27, 1998, and a 70 percent 
evaluation for this disability, effective from October 14, 
1998.  In a document dated in September 2000, the veteran 
specifically stated that this recent decision satisfied his 
appeal as to his PTSD claim.  Given the clear message of the 
veteran's September 2000 statement, the Board concludes that 
further action with regard to his appeal of his rating claim 
for his service-connected PTSD is not appropriate.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.  


ORDER

The appeal regarding the evaluation of the service-connected 
PTSD, rated as 30 percent disabling from September 22, 1997 
to May 26, 1998, is dismissed.  

The appeal regarding the evaluation of the service-connected 
PTSD, rated as 50 percent disabling from May 27, 1998 to 
October 13, 1998, is dismissed.  

The appeal regarding the evaluation of the service-connected 
PTSD, rated as 70 percent disabling from October 14, 1998, is 
dismissed.  



		
	SANDRA L. SMITH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 

